FILED
                              NOT FOR PUBLICATION                             MAY 18 2012

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10416

                 Plaintiff - Appellee,            D.C. No. 4:11-cr-00039-CKJ

  v.
                                                  MEMORANDUM *
JOSE CHAVEZ-TORRES,

                 Defendant - Appellant.



                      Appeal from the United States District Court
                               for the District of Arizona
                       Ivan Lemelle, District Judge, Presiding **

                               Submitted May 15, 2012 ***

Before:          CANBY, GRABER, and M. SMITH, Circuit Judges.

       Jose Chavez-Torres appeals from the 80-month sentence imposed following

his guilty-plea conviction for attempted reentry after deportation, in violation of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             Ivan Lemelle, United States District Judge for the Eastern District of
Louisiana, sitting by designation.
          * **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Chavez-Torres contends that the district court unreasonably denied his

motion to continue the sentencing hearing for 60 days. The district court did not

abuse its discretion by denying Chavez-Torres’s motion for a continuance. See

United States v. Mejia, 69 F.3d 309, 314 (9th Cir. 1995).

      Chavez-Torres also contends that the district court erred by not granting an

additional one-level reduction for acceptance of responsibility. This contention

lacks merit. See U.S.S.G. § 3E1.1(b) cmt. n.6; United States v. Johnson, 581 F.3d

994, 1003-1004 (9th Cir. 2009).

      AFFIRMED.




                                         2                                   11-10416